Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 6 are not rejected under 35 U.S.C. 101 because the claimed invention does not lacks patentable utility.  

With respect to independent claim 1, 4 and its dependent claims, the claim language recites a method comprising the steps of “obtaining a registered facial image; analyzing the registered facial image; comparing registering a facial feature of the similar facial image as a false-positive facial image feature; and setting a false-positive and feature threshold of the registered facial feature.

A face recognition system 1 has the function of establishing face recognition data and identifying faces, and can be a hardware device, software combined with hardware, firmware with hard and other combinations (specification paragraphs 0013 and 0018).

There is sufficient recitation of a machine and or transformation, and/or involvement of machine, or transformation with the steps merely nominally, significantly related to the steps of method. Thus, claims 1, 4 and its dependents are statutory.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 7 - 13 having limitation “various modules” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “various modules” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 2 and corresponding description paragraphs provides sufficient structure.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1 the phrase, “registering a facial feature of the similar facial image as a false-positive facial image feature” is found in claim language. How it is registering a facial feature of the similar facial image is unclear, as a similar facial image is already obtained from a first database in the prior feature. The specification does not describes proper steps, accordingly the claim is rejected under second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.

Dependent claims 2 and 3 are also rejected under second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.

Similar condition appears in claim 10, accordingly the claim is rejected under second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.

Dependent claims 11 - 13 are also rejected under second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 10 are rejected under 35 U.S.C. 103(a) as being unpatantable by 
Kage US PGPub: US 2007/0122005 A1 May 31, 2007 and in view of Nakanowatari US PGPub: US 2010/03126265 A1 Dec. 16, 2010.

Regarding claim 1, Kage discloses,

a method for establishing data of face recognition, used for a face recognition system (image authentication apparatus – Figs. 1, 9, paragraphs 0019, 0020. When a plurality of the registered images 14 whose similarity scores each exceeds the threshold value is found, the plurality of the candidates is, for example, displayed on the display device provided in the result determination unit 8 - Figs. 1/8, 6,  paragraph 0056. The characteristic points such as the tail of the eyes and the lips whose positions are relatively stable are detected from the face detection region. Next, in a normalization step, the position deviation, tilt-angle, and size, etc. of the face are compensated with the detected characteristic points being used as the reference, normalization processing needed for the face authentication is performed, and the result is inputted into the image recollection unit 6. The image matching unit 7 the registered image 14 that is registered in the database in the previously normalized form, with the recollected image 13 recollected in the image recollection unit 6, the score of the similarity score 15 is calculated, discrimination whether the image is specified as the person or another person is performed by determining in the result determination unit 8 using a threshold value; thus, the authentication processing is completed – Fig. 1, paragraph 0035), the method comprising the steps of: 

obtaining a registered facial image (image input unit 2 – Figs. 1, 9. An image in a target region to be matched is extracted by a target extraction unit 2 from a photograph image photographed by an image input unit 1 including a photograph system such as a camera – Figs. 1/1, 9/1, paragraph 0020. The characteristic points such as the tail of the eyes and the lips whose positions are relatively stable are detected from the face detection region. Next, in a normalization step, the position deviation, tilt-angle, and size, etc. of the face are compensated with the detected characteristic points being used as the reference, normalization processing needed for the face authentication is performed, and the result is inputted into the image recollection unit 6. The image matching unit 7 the registered image 14 that is registered in the database in the previously normalized form, with the recollected image 13 recollected in the image recollection unit 6, the score of the similarity score 15 is calculated, discrimination whether the image is specified as the person or another person is performed by determining in the result determination unit 8 using a threshold value; thus, the authentication processing is completed – Fig. 1, paragraph 0035); 

analyzing the registered facial image to obtain a registered facial feature (when a plurality of the registered images 14 whose similarity scores each exceeds the threshold value is found, the plurality of the candidates is, for example, displayed on the display device provided in the result determination unit 8 - Figs. 1/8, 6, paragraph 0056. The characteristic points such as the tail of the eyes and the lips whose positions are relatively stable are detected from the face detection region.  Next, in a normalization step, the position deviation, tilt-angle, and size, etc. of the face are compensated with the detected characteristic points being used as the reference, normalization processing needed for the face authentication is performed, and the result is inputted into the image recollection unit 6  – Fig. 1, paragraph 0035); 

comparing the registered facial features with facial features of plurality facial images stored in a first database to obtain a similar facial image that exceeds a similarity threshold (high similarity score faces on top, while low similarity score faces at the bottom of the figure - Fig. 6/similarity score 15, paragraph 0042. The image matching unit 7 the registered image 14 that is registered in the database in the previously normalized form, with the recollected image 13 recollected in the image recollection unit 6, the score of the similarity score 15 is calculated, discrimination whether the image is specified as the person or another person is performed by determining in the result determination unit 8 using a threshold value; thus, the authentication processing is completed – Fig. 1, paragraph 0035); 

registering a facial feature of the similar facial image as a false-positive facial image feature (when an ID representing a new register is inputted into an ID input unit 3 for specifying a person, face-region images clipped by the target extraction unit 2 are registered as registered images 14 into an image accumulation unit 4 through an image recollection unit 6. The ID for specifying the person is added to the personal-face image to be the image-authentication target, and is registered - paragraph 0022),

but, does not disclose, setting a false-positive threshold of the false-positive facial image feature; and setting a feature threshold of the registered facial feature.

Nakanowatari teaches, a face authentication device is provided that can perform personal identification with high accuracy regardless of an imaging environment for an input face image. A threshold is then set in accordance with the distribution of similarity calculated by the second similarity calculation unit 70. This allows the threshold to be set low when the similarity tends to be low, and to be set high when the similarity tends to be high, so that personal identification can be performed with high accuracy regardless of an imaging environment for an input face image (ABSTRACT, Figs. 4/ 61, 3/80 – 5, paragraphs 0012, 0069 - 0072).

The second similarity calculation unit 70a calculates similarities between all feature data items in the sub-feature data storage chosen by the sub-feature data storage choice unit 110 and the feature data item of the face image data item extracted by the first feature extraction unit 20. Values of distances between feature data items are calculated here (Fig. 5/S502, paragraph 0094). 
 
Then, if the second similarity calculation unit 70a has completed the calculation of similarities between all feature data items stored in the chosen sub-feature data storage and the feature data item of the input face image data item (YES at S503), the threshold setting unit 80 sets a threshold for personal identification, based on the similarities calculated by the second similarity calculation unit 70a (S205), reads on the claimed features, setting a false-positive threshold of the false-positive facial image feature; and setting a feature threshold of the registered facial feature. Along with, the identity determination unit 90 determines that the input face image data item and the face image data item registered in the face image data registration unit 30 are data items of an identical person (Fig. 5/S205 – S209, paragraphs 0066, 0095, 0096, 0099).

A threshold suitable for personal identification is set in accordance with an acceptable false acceptance rate (paragraph 0060). A chosen discriminator is given with confidence ".alpha." in accordance with its error rate (paragraph 0100).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the image authentication apparatus that has capability of when a plurality of the registered images 14 whose similarity scores each exceeds the threshold value is found, the plurality of the candidates is, for example, displayed on the display device provided in the result determination unit 8 of Kage (Kage, Figs. 1, 9, paragraphs 0019, 0020, 0056) wherein the system of Kage, would have incorporated, a face authentication device having setting thresholds to calculate similarities of Nakanowatari (ABSTRACT, Figs. 3/ 61. 3/80 – 5, paragraphs 0012, 0069 – 0072) to provide a face authentication device that can perform personal identification with high accuracy regardless of an imaging environment for an input face image (Nakanowatari, paragraph 0008).

Regarding claims 2, 8, Kage discloses all the claimed features,

but, does not disclose, the method for establishing data of face recognition as claimed in claim 1, further comprising the step of using a second database to find a corresponding threshold when the false-positive facial image feature meets a false alarm rate to determine the false-positive threshold; and using the second database to find the corresponding threshold when the registered face image matches the false-positive rate and set it as the feature threshold.

Nakanowatari teaches, a face authentication device is provided that can perform personal identification with high accuracy regardless of an imaging environment for an input face image. A threshold is then set in accordance with the distribution of similarity calculated by the second similarity calculation unit 70. This allows the threshold to be set low when the similarity tends to be low, and to be set high when the similarity tends to be high, so that personal identification can be performed with high accuracy regardless of an imaging environment for an input face image (ABSTRACT, Figs. 4/ 61, 3/80 – 5, paragraphs 0012, 0069 - 0072).

The second similarity calculation unit 70a calculates similarities between all feature data items in the sub-feature data storage chosen by the sub-feature data storage choice unit 110 and the feature data item of the face image data item extracted by the first feature extraction unit 20. Values of distances between feature data items are calculated here (Fig. 5/S502, paragraph 0094). 
 
Then, if the second similarity calculation unit 70a has completed the calculation of similarities between all feature data items stored in the chosen sub-feature data storage and the feature data item of the input face image data item (YES at S503), the threshold setting unit 80 sets a threshold for personal identification, based on the similarities calculated by the second similarity calculation unit 70a (S205). Along with, the identity determination unit 90 determines that the input face image data item and the face image data item registered in the face image data registration unit 30 are data items of an identical person (Fig. 5/S205 – S207, paragraphs 0066, 0095, 0096, 0099).

A threshold suitable for personal identification is set in accordance with an acceptable false acceptance rate. A chosen discriminator is given with confidence ".alpha." in accordance with its error rate, reads on the claimed feature, claim 1, further comprising the step of using a second database to find a corresponding threshold when the false-positive facial image feature meets a false alarm rate to determine the false-positive threshold; and using the second database to find the corresponding threshold when the registered face image matches the false-positive rate and set it as the feature threshold (Fig. 4/61, paragraphs 0060, 0100).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the image authentication apparatus that has capability of when a plurality of the registered images 14 whose similarity scores each exceeds the threshold value is found, the plurality of the candidates is, for example, displayed on the display device provided in the result determination unit 8 of Kage (Kage, Figs. 1, 9, paragraphs 0019, 0020, 0056) wherein the system of Kage, would have incorporated, a face authentication device having setting thresholds to calculate similarities of Nakanowatari (ABSTRACT, Figs. 3/ 61. 3/80 – 5, paragraphs 0012, 0069 – 0072) to provide a face authentication device that can perform personal identification with high accuracy regardless of an imaging environment for an input face image (Nakanowatari, paragraph 0008).

Regarding claims 3, 9, Kage discloses all the claimed features,

but, does not disclose, the method for establishing data of face recognition as claimed in claim 2, further comprising the step of setting the false alarm rate as one thousandth.

Nakanowatari teaches, a face authentication device is provided that can perform personal identification with high accuracy regardless of an imaging environment for an input face image. A threshold is then set in accordance with the distribution of similarity calculated by the second similarity calculation unit 70. This allows the threshold to be set low when the similarity tends to be low, and to be set high when the similarity tends to be high, so that personal identification can be performed with high accuracy regardless of an imaging environment for an input face image (ABSTRACT, Figs. 4/ 61, 3/80 – 5, paragraphs 0012, 0069 - 0072).

The second similarity calculation unit 70a calculates similarities between all feature data items in the sub-feature data storage chosen by the sub-feature data storage choice unit 110 and the feature data item of the face image data item extracted by the first feature extraction unit 20. Values of distances between feature data items are calculated here (Fig. 5/S502, paragraph 0094). 
 
Then, if the second similarity calculation unit 70a has completed the calculation of similarities between all feature data items stored in the chosen sub-feature data storage and the feature data item of the input face image data item (YES at S503), the threshold setting unit 80 sets a threshold for personal identification, based on the similarities calculated by the second similarity calculation unit 70a (S205), reads on the claimed features, setting a false-positive threshold of the false-positive facial image feature; and setting a feature threshold of the registered facial feature. Along with, the identity determination unit 90 determines that the input face image data item and the face image data item registered in the face image data registration unit 30 are data items of an identical person (Fig. 5/S205 – S209, paragraphs 0066, 0095, 0096, 0099).

A threshold suitable for personal identification is set in accordance with an acceptable false acceptance rate. A chosen discriminator is given with confidence ".alpha." in accordance with its error rate. Official note is hereby taken that, the step of setting the false alarm rate as one thousandth, is an engineering and/or network requirement and/or specification and/or design choice (Fig. 4/61, paragraphs 0060, 0100).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the image authentication apparatus that has capability of when a plurality of the registered images 14 whose similarity scores each exceeds the threshold value is found, the plurality of the candidates is, for example, displayed on the display device provided in the result determination unit 8 of Kage (Kage, Figs. 1, 9, paragraphs 0019, 0020, 0056) wherein the system of Kage, would have incorporated, a face authentication device having setting thresholds to calculate similarities of Nakanowatari (ABSTRACT, Figs. 3/ 61. 3/80 – 5, paragraphs 0012, 0069 – 0072) to provide a face authentication device that can perform personal identification with high accuracy regardless of an imaging environment for an input face image (Nakanowatari, paragraph 0008).
Regarding claim 4, Kage discloses,

a face recognizing method, using a face recognition data, the face recognition data comprising a registered facial feature and a false-positive facial image feature (image authentication apparatus – Figs. 1, 9, paragraphs 0019, 0020. When a plurality of the registered images 14 whose similarity scores each exceeds the threshold value is found, the plurality of the candidates is, for example, displayed on the display device provided in the result determination unit 8 - Figs. 1/8, 6,  paragraph 0056. The characteristic points such as the tail of the eyes and the lips whose positions are relatively stable are detected from the face detection region. Next, in a normalization step, the position deviation, tilt-angle, and size, etc. of the face are compensated with the detected characteristic points being used as the reference, normalization processing needed for the face authentication is performed, and the result is inputted into the image recollection unit 6. The image matching unit 7 the registered image 14 that is registered in the database in the previously normalized form, with the recollected image 13 recollected in the image recollection unit 6, the score of the similarity score 15 is calculated, discrimination whether the image is specified as the person or another person is performed by determining in the result determination unit 8 using a threshold value; thus, the authentication processing is completed – Fig. 1, paragraph 0035), the method comprising the following steps: 

obtaining a captured image (image input unit 2 – Figs. 1, 9. An image in a target region to be matched is extracted by a target extraction unit 2 from a photograph image photographed by an image input unit 1 including a photograph system such as a camera – Figs. 1/1, 9/1, paragraph 0020. The characteristic points such as the tail of the eyes and the lips whose positions are relatively stable are detected from the face detection region. Next, in a normalization step, the position deviation, tilt-angle, and size, etc. of the face are compensated with the detected characteristic points being used as the reference, normalization processing needed for the face authentication is performed, and the result is inputted into the image recollection unit 6. The image matching unit 7 the registered image 14 that is registered in the database in the previously normalized form, with the recollected image 13 recollected in the image recollection unit 6, the score of the similarity score 15 is calculated, discrimination whether the image is specified as the person or another person is performed by determining in the result determination unit 8 using a threshold value; thus, the authentication processing is completed – Fig. 1, paragraph 0035); 

performing image processing to find a captured facial image; obtaining a captured facial feature by analyzing the captured facial image (when a plurality of the registered images 14 whose similarity scores each exceeds the threshold value is found, the plurality of the candidates is, for example, displayed on the display device provided in the result determination unit 8 - Figs. 1/8, 6, paragraph 0056. The characteristic points such as the tail of the eyes and the lips whose positions are relatively stable are detected from the face detection region.  Next, in a normalization step, the position deviation, tilt-angle, and size, etc. of the face are compensated with the detected characteristic points being used as the reference, normalization processing needed for the face authentication is performed, and the result is inputted into the image recollection unit 6  – Fig. 1, paragraph 0035); 

comparing the captured facial feature with the registered facial feature to obtain a first similarity; determining whether the first similarity is greater than or equal to a feature threshold (high similarity score faces on top, while low similarity score faces at the bottom of the figure - Fig. 6/similarity score 15, paragraph 0042. The image matching unit 7 the registered image 14 that is registered in the database in the previously normalized form, with the recollected image 13 recollected in the image recollection unit 6, the score of the similarity score 15 is calculated, discrimination whether the image is specified as the person or another person is performed by determining in the result determination unit 8 using a threshold value; thus, the authentication processing is completed – Fig. 1, paragraph 0035); 

if the first similarity is less than the feature threshold, it is identified as an unregistered person (the authentication is rejected – paragraph 0056), 

but, does not disclose, if the first similarity is greater than or equal to the feature threshold, comparing the captured facial feature with the false-positive facial image feature to obtain a second similarity; 

determining whether the second similarity is less than a false-positive threshold; and 

if the second similarity is less than the false-positive threshold, identifying the captured image as a registered person.

Nakanowatari teaches, a face authentication device is provided that can perform personal identification with high accuracy regardless of an imaging environment for an input face image. A threshold is then set in accordance with the distribution of similarity calculated by the second similarity calculation unit 70. This allows the threshold to be set low when the similarity tends to be low, and to be set high when the similarity tends to be high, so that personal identification can be performed with high accuracy regardless of an imaging environment for an input face image (ABSTRACT, Figs. 4/ 61, 3/80 – 5, paragraphs 0012, 0069 - 0072).

The second similarity calculation unit 70a calculates similarities between all feature data items in the sub-feature data storage chosen by the sub-feature data storage choice unit 110 and the feature data item of the face image data item extracted by the first feature extraction unit 20. Values of distances between feature data items are calculated here (Fig. 5/S502, paragraph 0094). 
 
Then, if the second similarity calculation unit 70a has completed the calculation of similarities between all feature data items stored in the chosen sub-feature data storage and the feature data item of the input face image data item (YES at S503), the threshold setting unit 80 sets a threshold for personal identification, based on the similarities calculated by the second similarity calculation unit 70a (S205). Along with, the identity determination unit 90 determines that the input face image data item and the face image data item registered in the face image data registration unit 30 are data items of an identical person, reads on the claimed features, if the first similarity is greater than or equal to the feature threshold, comparing the captured facial feature with the false-positive facial image feature to obtain a second similarity; determining whether the second similarity is less than a false-positive threshold; and if the second similarity is less than the false-positive threshold, identifying the captured image as a registered person (Fig. 5/S205 – S209, paragraphs 0066, 0095, 0096, 0099).

A threshold suitable for personal identification is set in accordance with an acceptable false acceptance rate (paragraph 0060). A chosen discriminator is given with confidence ".alpha." in accordance with its error rate (paragraph 0100).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the image authentication apparatus that has capability of when a plurality of the registered images 14 whose similarity scores each exceeds the threshold value is found, the plurality of the candidates is, for example, displayed on the display device provided in the result determination unit 8 of Kage (Kage, Figs. 1, 9, paragraphs 0019, 0020, 0056) wherein the system of Kage, would have incorporated, a face authentication device having setting thresholds to calculate similarities of Nakanowatari (ABSTRACT, Figs. 3/ 61. 3/80 – 5, paragraphs 0012, 0069 – 0072) to provide a face authentication device that can perform personal identification with high accuracy regardless of an imaging environment for an input face image (Nakanowatari, paragraph 0008).

Regarding claim 5, Kage discloses all the claimed features,

but, does not disclose, the face recognizing method as claimed in claim 4, further comprising the following step: if the second similarity is greater than or equal to the false-positive threshold and the second similarity is less than the first similarity, it is identified as the registered person.

Nakanowatari teaches, a face authentication device is provided that can perform personal identification with high accuracy regardless of an imaging environment for an input face image. A threshold is then set in accordance with the distribution of similarity calculated by the second similarity calculation unit 70. This allows the threshold to be set low when the similarity tends to be low, and to be set high when the similarity tends to be high, so that personal identification can be performed with high accuracy regardless of an imaging environment for an input face image (ABSTRACT, Figs. 4/ 61, 3/80 – 5, paragraphs 0012, 0069 - 0072).

The second similarity calculation unit 70a calculates similarities between all feature data items in the sub-feature data storage chosen by the sub-feature data storage choice unit 110 and the feature data item of the face image data item extracted by the first feature extraction unit 20. Values of distances between feature data items are calculated here (Fig. 5/S502, paragraph 0094). 
 
Then, if the second similarity calculation unit 70a has completed the calculation of similarities between all feature data items stored in the chosen sub-feature data storage and the feature data item of the input face image data item (YES at S503), the threshold setting unit 80 sets a threshold for personal identification, based on the similarities calculated by the second similarity calculation unit 70a (S205). Along with, the identity determination unit 90 determines that the input face image data item and the face image data item registered in the face image data registration unit 30 are data items of an identical person, reads on the claimed feature, if the second similarity is greater than or equal to the false-positive threshold and the second similarity is less than the first similarity, it is identified as the registered person S208 (Fig. 5/S205 – S209, paragraphs 0066, 0095, 0096, 0099).

A threshold suitable for personal identification is set in accordance with an acceptable false acceptance rate (paragraph 0060). A chosen discriminator is given with confidence ".alpha." in accordance with its error rate (paragraph 0100).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the image authentication apparatus that has capability of when a plurality of the registered images 14 whose similarity scores each exceeds the threshold value is found, the plurality of the candidates is, for example, displayed on the display device provided in the result determination unit 8 of Kage (Kage, Figs. 1, 9, paragraphs 0019, 0020, 0056) wherein the system of Kage, would have incorporated, a face authentication device having setting thresholds to calculate similarities of Nakanowatari (ABSTRACT, Figs. 3/ 61. 3/80 – 5, paragraphs 0012, 0069 – 0072) to provide a face authentication device that can perform personal identification with high accuracy regardless of an imaging environment for an input face image (Nakanowatari, paragraph 0008).

Regarding claim 6, Kage discloses all the claimed features,

but, does not disclose, the face recognizing method as claimed in claim 4, further comprising the following step: if the second similarity is greater than or equal to the false-positive threshold and the second similarity is greater than or equal to the first similarity, it is identified as the unregistered person.

Nakanowatari teaches, a face authentication device is provided that can perform personal identification with high accuracy regardless of an imaging environment for an input face image. A threshold is then set in accordance with the distribution of similarity calculated by the second similarity calculation unit 70. This allows the threshold to be set low when the similarity tends to be low, and to be set high when the similarity tends to be high, so that personal identification can be performed with high accuracy regardless of an imaging environment for an input face image (ABSTRACT, Figs. 4/ 61, 3/80 – 5, paragraphs 0012, 0069 - 0072).

The second similarity calculation unit 70a calculates similarities between all feature data items in the sub-feature data storage chosen by the sub-feature data storage choice unit 110 and the feature data item of the face image data item extracted by the first feature extraction unit 20. Values of distances between feature data items are calculated here (Fig. 5/S502, paragraph 0094). 
 
Then, if the second similarity calculation unit 70a has completed the calculation of similarities between all feature data items stored in the chosen sub-feature data storage and the feature data item of the input face image data item (YES at S503), the threshold setting unit 80 sets a threshold for personal identification, based on the similarities calculated by the second similarity calculation unit 70a (S205). Along with, the identity determination unit 90 determines that the input face image data item and the face image data item registered in the face image data registration unit 30 are data items of an identical person, reads on the claimed feature, if the second similarity is greater than or equal to the false-positive threshold and the second similarity is greater than or equal to the first similarity, it is identified as the unregistered person S209 (Fig. 5/S205 – S209, paragraphs 0066, 0095, 0096, 0099).

A threshold suitable for personal identification is set in accordance with an acceptable false acceptance rate (paragraph 0060). A chosen discriminator is given with confidence ".alpha." in accordance with its error rate (paragraph 0100).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the image authentication apparatus that has capability of when a plurality of the registered images 14 whose similarity scores each exceeds the threshold value is found, the plurality of the candidates is, for example, displayed on the display device provided in the result determination unit 8 of Kage (Kage, Figs. 1, 9, paragraphs 0019, 0020, 0056) wherein the system of Kage, would have incorporated, a face authentication device having setting thresholds to calculate similarities of Nakanowatari (ABSTRACT, Figs. 3/ 61. 3/80 – 5, paragraphs 0012, 0069 – 0072) to provide a face authentication device that can perform personal identification with high accuracy regardless of an imaging environment for an input face image (Nakanowatari, paragraph 0008).

Regarding claim 7, Kage discloses,

a face recognition system (image authentication apparatus – Figs. 1, 9, paragraphs 0019, 0020. When a plurality of the registered images 14 whose similarity scores each exceeds the threshold value is found, the plurality of the candidates is, for example, displayed on the display device provided in the result determination unit 8 - Figs. 1/8, 6,  paragraph 0056. The characteristic points such as the tail of the eyes and the lips whose positions are relatively stable are detected from the face detection region. Next, in a normalization step, the position deviation, tilt-angle, and size, etc. of the face are compensated with the detected characteristic points being used as the reference, normalization processing needed for the face authentication is performed, and the result is inputted into the image recollection unit 6. The image matching unit 7 the registered image 14 that is registered in the database in the previously normalized form, with the recollected image 13 recollected in the image recollection unit 6, the score of the similarity score 15 is calculated, discrimination whether the image is specified as the person or another person is performed by determining in the result determination unit 8 using a threshold value; thus, the authentication processing is completed – Fig. 1, paragraph 0035), comprising: 

an image obtaining device (image input unit 1 such as a camera – Figs. 1, 9, paragraphs 0019, 0020), used for obtaining a registered facial image (An image in a target region to be matched is extracted by a target extraction unit 2 from a photograph image photographed by an image input unit 1 including a photograph system such as a camera – Figs. 1/1, 9/1, paragraph 0020. The characteristic points such as the tail of the eyes and the lips whose positions are relatively stable are detected from the face detection region. Next, in a normalization step, the position deviation, tilt-angle, and size, etc. of the face are compensated with the detected characteristic points being used as the reference, normalization processing needed for the face authentication is performed, and the result is inputted into the image recollection unit 6. The image matching unit 7 the registered image 14 that is registered in the database in the previously normalized form, with the recollected image 13 recollected in the image recollection unit 6, the score of the similarity score 15 is calculated, discrimination whether the image is specified as the person or another person is performed by determining in the result determination unit 8 using a threshold value; thus, the authentication processing is completed – Fig. 1, paragraph 0035); 

a facial analysis module (combined image recollection unit 6, image accumulation unit 4 and target extraction unit 7 2– Figs. 1, 9), electrically connected to the image obtaining device for analyzing the registered facial image (Figs. 1, 9) to obtain a registered facial feature (high similarity score faces on top, while low similarity score faces at the bottom of the figure - Fig. 6/similarity score 15, paragraph 0042. The image matching unit 7 the registered image 14 that is registered in the database in the previously normalized form, with the recollected image 13 recollected in the image recollection unit 6, the score of the similarity score 15 is calculated, discrimination whether the image is specified as the person or another person is performed by determining in the result determination unit 8 using a threshold value; thus, the authentication processing is completed – Fig. 1, paragraph 0035) 

a first database, used for storing a plurality of facial images (the registered image 14 that is registered in the database in the previously normalized form – paragraph 0035); and 

a feature comparison module (image matching unit 7 – Figs. 1, 9), electrically connected to the first database (Figs. 1, 9) for comparing the registered facial feature with the facial feature of the plural facial images stored in the first database to register a facial feature of a similar facial image corresponding to more than a similarity threshold as a false-positive facial image feature (high similarity score faces on top, while low similarity score faces at the bottom of the figure - Fig. 6/similarity score 15, paragraph 0042. The image matching unit 7 the registered image 14 that is registered in the database in the previously normalized form, with the recollected image 13 recollected in the image recollection unit 6, the score of the similarity score 15 is calculated, discrimination whether the image is specified as the person or another person is performed by determining in the result determination unit 8 using a threshold value; thus, the authentication processing is completed – Fig. 1, paragraph 0035); 

such that the facial analysis module determines a false-positive threshold of the false-positive facial image feature (when an ID representing a new register is inputted into an ID input unit 3 for specifying a person, face-region images clipped by the target extraction unit 2 are registered as registered images 14 into an image accumulation unit 4 through an image recollection unit 6. The ID for specifying the person is added to the personal-face image to be the image-authentication target, and is registered - paragraph 0022),

but, does not disclose, set a feature threshold for the registered facial feature.

Nakanowatari teaches, a face authentication device is provided that can perform personal identification with high accuracy regardless of an imaging environment for an input face image. A threshold is then set in accordance with the distribution of similarity calculated by the second similarity calculation unit 70. This allows the threshold to be set low when the similarity tends to be low, and to be set high when the similarity tends to be high, so that personal identification can be performed with high accuracy regardless of an imaging environment for an input face image (ABSTRACT, Figs. 4/ 61, 3/80 – 5, paragraphs 0012, 0069 - 0072).

The second similarity calculation unit 70a calculates similarities between all feature data items in the sub-feature data storage chosen by the sub-feature data storage choice unit 110 and the feature data item of the face image data item extracted by the first feature extraction unit 20. Values of distances between feature data items are calculated here (Fig. 5/S502, paragraph 0094). 
 
Then, if the second similarity calculation unit 70a has completed the calculation of similarities between all feature data items stored in the chosen sub-feature data storage and the feature data item of the input face image data item (YES at S503), the threshold setting unit 80 sets a threshold for personal identification, based on the similarities calculated by the second similarity calculation unit 70a (S205), reads on the claimed feature, set a feature threshold for the registered facial feature (Fig. 5/S205 – S209, paragraphs 0095, 0096, 0099).

A threshold suitable for personal identification is set in accordance with an acceptable false acceptance rate (paragraph 0060). A chosen discriminator is given with confidence ".alpha." in accordance with its error rate (paragraph 0100).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the image authentication apparatus that has capability of when a plurality of the registered images 14 whose similarity scores each exceeds the threshold value is found, the plurality of the candidates is, for example, displayed on the display device provided in the result determination unit 8 of Kage (Kage, Figs. 1, 9, paragraphs 0019, 0020, 0056) wherein the system of Kage, would have incorporated, a face authentication device having setting thresholds to calculate similarities of Nakanowatari (ABSTRACT, Figs. 3/ 61. 3/80 – 5, paragraphs 0012, 0069 – 0072) to provide a face authentication device that can perform personal identification with high accuracy regardless of an imaging environment for an input face image (Nakanowatari, paragraph 0008).

Regarding claim 10, Kage discloses all the claimed features,

but, does not disclose, the face recognition system as claimed in claim 7, further comprising a third database for storing the registered facial feature, the false-positive facial image feature, the false-positive threshold, and the feature threshold.

Nakanowatari teaches, a face authentication device is provided that can perform personal identification with high accuracy regardless of an imaging environment for an input face image. A threshold is then set in accordance with the distribution of similarity calculated by the second similarity calculation unit 70. This allows the threshold to be set low when the similarity tends to be low, and to be set high when the similarity tends to be high, so that personal identification can be performed with high accuracy regardless of an imaging environment for an input face image. Here, database 61 has various sub-feature data storages, reads on the claimed feature, a third database for storing the registered facial feature, the false-positive facial image feature, the false-positive threshold, and the feature threshold (ABSTRACT, Figs. 4/ 61, 3/80 – 5, paragraphs 0012, 0069 - 0072).

The second similarity calculation unit 70a calculates similarities between all feature data items in the sub-feature data storage chosen by the sub-feature data storage choice unit 110 and the feature data item of the face image data item extracted by the first feature extraction unit 20. Values of distances between feature data items are calculated here (Fig. 5/S502, paragraph 0094). 
 
Then, if the second similarity calculation unit 70a has completed the calculation of similarities between all feature data items stored in the chosen sub-feature data storage and the feature data item of the input face image data item (YES at S503), the threshold setting unit 80 sets a threshold for personal identification, based on the similarities calculated by the second similarity calculation unit 70a (S205) (Fig. 5/S205 – S209, paragraphs 0095, 0096, 0099).

A threshold suitable for personal identification is set in accordance with an acceptable false acceptance rate (paragraph 0060). A chosen discriminator is given with confidence ".alpha." in accordance with its error rate (paragraph 0100).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the image authentication apparatus that has capability of when a plurality of the registered images 14 whose similarity scores each exceeds the threshold value is found, the plurality of the candidates is, for example, displayed on the display device provided in the result determination unit 8 of Kage (Kage, Figs. 1, 9, paragraphs 0019, 0020, 0056) wherein the system of Kage, would have incorporated, a face authentication device having setting thresholds to calculate similarities of Nakanowatari (ABSTRACT, Figs. 3/ 61. 3/80 – 5, paragraphs 0012, 0069 – 0072) to provide a face authentication device that can perform personal identification with high accuracy regardless of an imaging environment for an input face image (Nakanowatari, paragraph 0008).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 12 and 13 are objected as allowable subject matter due to their dependency on objected claim 11, along with applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a face recognition system, comprising: an image obtaining device, used for obtaining a registered facial image; a facial analysis module, electrically connected to the image obtaining device for analyzing the registered facial image to obtain a registered facial feature and set a feature threshold for the registered facial feature; a first database, used for storing a plurality of facial images; and a feature comparison module, electrically connected to the first database for comparing the registered facial feature with the facial feature of the plural facial images stored in the first database to register a facial feature of a similar facial image corresponding to more than a similarity threshold as a false-positive facial image feature; such that the facial analysis module determines a false-positive threshold of the false-positive facial image feature; a third database for storing the registered facial feature, the false-positive facial image feature, the false-positive threshold, and the feature threshold, a face recognition module, wherein after the image obtaining device obtains a captured image, the face recognition module performs image processing to find a captured facial image, so as to obtain a captured facial feature according to the captured facial image analysis; thereby, the feature comparison module is used to read the third database to compare the extracted facial features with the registered facial feature to obtain a first similarity; if the first similarity is less than the feature threshold, the feature comparison module recognizes that the captured facial image is an unregistered person; if the first similarity is greater than or equal to the feature threshold, the feature comparison module reads the third database to compare the captured facial feature with the false-positive facial image feature to obtain a second similarity; if the second similarity is less than the false-positive threshold, the feature comparison module recognizes that the captured facial image is a registered person, in combination with all other limitations in the claim(s) as defined by applicant.

The prior arts made of record and not relied upon is considered pertinent to applicants disclosure.
Tsuji US PGPub: US 2011/0194732 A1 Aug. 11, 2011.
Tsuji teaches, image recognition apparatus and method, detects a specific object image from an image to be processed, calculates a coincidence degree between an object recognisability state of the object image and that of an object in registered image information, and calculates a similarity between the image feature of the object image and the image feature in the registered image information. Based on the similarity and coincidence degree, the image recognition apparatus recognizes whether the object of the object image is that of the registered image information. When the similarity is lower than the first threshold and the coincidence degree is equal to or higher than the second threshold, the image recognition apparatus recognizes that the object of the object image is different from that of the registered image information (ABSTRACT, Figs. 3, 5, 6, paragraph 0024).

Eura US PGPub: US 2008/0137918 A1 Jun. 12, 2008.
Eura teaches, an image processing apparatus for face recognition dictionary database storing the reliability information indicating the reliability of the information of the predetermined type produced by the reliability information producing unit, in association with the information of the predetermined type, along with total score, time, weighting factor and feature vector (ABSTRACT, Figs. 2 – 5, 16 - 18).

Mequanint US PGPub: US 2020/0082062 A1 Mar. 12, 2020.
Mequanint teaches, the adaptive authentication system 200 can receive the input biometric data 202 at block 402. The biometric data includes an image of a person's face, which can be used as input to perform face authentication for accessing the computing device. The input biometric data can include any type of biometric data, such as face data - i.e., extracted from one or more images, fingerprint data, voice data, any combination thereof, and/or other suitable biometric data (Figs. 1/102, 2/202, 4/402, 7/702, paragraphs 0041,  0051, 0098). The output from the similarity determination engine 206 can include a similarity score 207, indicating a similarity between the features of one or more of the stored templates and the features extracted from the input biometric data 202. A similarity score can be determined between the query face – i.e., of the input biometric data 202, and each enrolled face – i.e., corresponding to each template, and the highest similarity score – i.e., corresponding to the best match, can be used as the similarity score 207 or 407 (paragraph 0065).

Lo US PGPub: US 2017/0140212 A1 May 18, 2017.
Lo teaches, facial matching system, where the decision logic module 530 output a list 534 that includes gallery identifiers for each mated gallery template, respectively similarity scores for each mated gallery template, and associated rank based on the value of the respectively similarity scores for each mater gallery template (paragraphs 0114, 0119, 0123). 

Gallagher US PGPub: US 2008/0112621 A1 May 15, 2008.
Gallagher teaches, the digital image collection subset 112 is the set of images from the digital image collection 102 believed to contain the person or persons of interest, as indicated by the user using the user controls 334 to initiate a query 336. The query engine 338 find, by using information stored in a database 114, images from the digital image collection 102 that satisfy the query 336 to produce the digital image collection subset 112. The digital image collection subset 112 is displayed on the display 332 for review by the human user (paragraph 0033).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIMESH PATEL/Primary Examiner, Art Unit 2642